DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/22.

Applicant’s election without traverse of Group I, claims 16-23, in the reply filed on 10/26/22 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0142189 A1 to Hong et al. (hereinafter Hong).
Regarding claims 16 and 17, Hong discloses a Mn4+ doped phosphor (para [0188]) of formula I comprising a monodisperse (uniform size, para [0218]) population of particles having a particle size distribution comprising a D50 particle size of at least 3 µm and at most 30 µm (para [0209]), which overlaps the instantly claimed ranges of less than 10 µm and less than or equal to 5 µm.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.
Hong further discloses the formulas MI2[MIV’1-x RxF6] (para [0180] (1)), MI3[MIII1-x RxF6] (para [0180] (2)), and MI[MIV’1-x RxF6] (para [0180] (3)) where 
MI is at least one of Li, Na, K, Rb, Cs and NH4, 
MIII is at least one element selected from Groups 3 and 13 of the periodic table, which includes Al, Ga, In, Sc, Y, La, Nb and Gd,
MIV’ is at least one element selected from Groups 4 and 14 of the periodic table, which includes Ti, Zr, Hf, Si, Ge, Sn and Pb,
R is at least Mn and 
0<x<1 (para [0181]) which overlaps and encompasses instantly claimed formula I
Ax[MFy]:Mn4+ 	I      wherein
A is Li, Na, K, Rb, Cs, or a combination thereof:
M is Si, Ge, Sn, Ti, Zr, Al, Ga, In, Sc, Y, La, Nb, Ta, Bi, Gd, or a combination
thereof;
x is the absolute value of the charge of the [MFy] ion; and
y is 5, 6 or 7.
The populations of particles are considered spherical similar to other phosphors disclosed in the reference (para [0371] and [0374]), absent evidence to the contrary.  Spherical particles have an aspect ratio of about 1/1, which falls within the instantly claimed range of less than or equal to 3/1.

Regarding claims 18 and 19, Hong discloses the  Mn4+ doped phosphor according to claim 16 (para [0180]-[181] and [0187]), which does not teach or suggest the presence of OH or carbon and is therefore considered to be OH-free and carbon-free, absent evidence to the contrary.

Regarding claim 20, Hong discloses the Mn4+ doped phosphor according to claim 16, of formula K2SiF6: Mn4+ (para [0187] and [0499]).

Regarding claim 21, Hong discloses a lighting apparatus (illuminating device) comprising a Mn4+ doped phosphor according to claim 16 (para [0282]).

Regarding claim 22, Hong discloses a backlight device comprising a Mn4+ doped phosphor according to claim 16 (para [0282]).

Regarding claim 23, Hong discloses a direct emission display device comprising a Mn4+ doped phosphor according to claim 16 (para [0282]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 14, 15 and 24-30 of U.S. Patent No. 11,254,864 B2 (hereinafter 864).  Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same Mn4+ doped phosphors having overlapping D50 (instant claims 16-20 and 864 claims 1, 3, 14 and 15) in the same devices (instant claims 21-23 and 864 claims 24-30).  See MPEP 2144.05(I), cited above. 

Claims 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 15, 16 and 21-26 of U.S. Patent No. 11,312,876 B2 (hereinafter 876).  Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same Mn4+ doped phosphors having overlapping D50 (instant claims 16-20 and 876 claims 1, 3, 15 and 16) in the same devices (instant claims 21-23 and 876 claims 21-26).  See MPEP 2144.05(I), cited above. 

Claims 16-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40, 42 and 46-57 of copending Application No.  17/552648 (hereinafter 648). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same Mn4+ doped phosphors having overlapping D50 (instant claims 16-20 and 648 claims 40, 42 and 46) in the same devices (instant claims 21-23 and 648 claims 47-57).  See MPEP 2144.05(I), cited above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16 and 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 16 and 17 of copending Application No. 15/965819 (hereinafter 819). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach the same Mn4+ doped phosphors having overlapping D50 (instant claims 16, 18 and 20 and 819 claim 11) in the same devices (instant claims 21-22 and 819 claims 16 and 17).  See MPEP 2144.05(I), cited above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734